DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 02/04/2020 has been entered.  Claims 4, 7, 10, 13, 16, 18, 21-23, 25, and 26 were amended.  Claims 1-26 are pending.
The amended abstract dated 02/04/2020 is acknowledged. The amended title (dated 02/04/2020) is acknowledged.

Drawings
The drawing filed on 02/04/2020 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “FIG. 1”.  Per 37 C.F.R. 1.84 (u), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least at par. [0036], page 23 of specification as filed and at par. [0345] to [0346] on page 210 as filed for correction and any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.

Claim Objections
Claims 1-26 are objected to because of the following informalities:  
Independent claim 1 contains a period in the middle of the claim after the words “the following general formula (1)”.  The period in the middle of the claim should be deleted.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Independent claim 1 contains parentheses in the second portion of the claim prior to the phrase “In the above formula” and at the end of the claim.  The parentheses are unnecessary for the meaning of the claim and could introduce indefiniteness with respect to whether the phrase encompassed in the parentheses is required.  
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    38
    151
    media_image1.png
    Greyscale
                                   
    PNG
    media_image2.png
    28
    165
    media_image2.png
    Greyscale


Deletion of the parentheses symbols for this section is suggested.
Claim 2 contains a period in the middle of the claim. The period in the middle of the claim should be deleted.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 2 contains parentheses in the second portion of the claim prior to the phrase “In the above formulas” and at the end of the claim.  The parentheses are unnecessary for the meaning of the claim and could introduce indefiniteness with respect to whether the phrase encompassed in the parentheses is required.  Deletion of the parentheses symbols for this section is suggested.
Claims 4-20 each contain a phrase “the above formula” or “the above general formula”.  The word “above” is not necessary for the meaning of the claim and deletion of the word “above” is suggested.
Claim 4 contains a period in the middle of the claim.  The period in the middle of the claim should be deleted.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 4 contains parentheses in the second portion of the claim prior to the phrase “In the above formula” and at the end of the claim.  The parentheses are unnecessary for the meaning of the claim and could introduce indefiniteness with respect to whether the phrase encompassed in the parentheses is required.  Deletion of the parentheses symbols for this section is suggested.
In claim 6, the period should be moved from after the phrase “any one of the following structural formulas” to the end of the claim after the last shown structural formula.
Claim 7 contains a period in the middle of the claim.  The period in the middle of the claim should be deleted.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 7 contains parentheses in the second portion of the claim prior to the phrase “In the above formula” and at the end of the claim.  The parentheses are unnecessary for the meaning of the claim and could introduce indefiniteness with respect to whether the phrase encompassed in the parentheses is required.  Deletion of the parentheses symbols for this section is suggested.
In claim 9, the period should be moved from after the phrase “any one of the following structural formulas” to the end of the claim after the last shown structural formula.
Claim 10 contains a period in the middle of the claim.  The period in the middle of the claim should be deleted.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 10 contains parentheses in the second portion of the claim prior to the phrase “In the above formula” and at the end of the claim.  The parentheses are unnecessary for the meaning of the claim and could introduce indefiniteness with respect to whether the phrase encompassed in the parentheses is required.  Deletion of the parentheses symbols for this section is suggested.
In claim 12, the period should be moved from after the phrase “the following structural formula” to the end of the claim after shown structural formula (1B-101).
Claim 13 contains a period in the middle of the claim.  The period in the middle of the claim should be deleted.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 13 contains parentheses in the second portion of the claim prior to the phrase “In the above formula” and at the end of the claim.  The parentheses are unnecessary for the meaning of the claim and could introduce indefiniteness with respect to whether the phrase encompassed in the parentheses is required.  Deletion of the parentheses symbols for this section is suggested.
In claim 15, the period should be moved from after the phrase “any one of the following structural formulas” to the end of the claim after the last shown structural formula.
Claim 16 contains a period in the middle of the claim.  The period in the middle of the claim should be deleted.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 16 contains parentheses in the second portion of the claim prior to the phrase “In the above formula” and at the end of the claim.  The parentheses are unnecessary for the meaning of the claim and could introduce indefiniteness with respect to whether the phrase encompassed in the parentheses is required.  Deletion of the parentheses symbols for this section is suggested.
Claim 18 contains a period in the middle of the claim.  The period in the middle of the claim should be deleted.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 18 contains parentheses in the second portion of the claim prior to the phrase “In the above formula” and at the end of the claim.  The parentheses are unnecessary for the meaning of the claim and could introduce indefiniteness with respect to whether the phrase encompassed in the parentheses is required.  Deletion of the parentheses symbols for this section is suggested.
In claim 20, the period should be moved from after the phrase “the following structural formula” to the end of the claim after shown structural formula (1E-1).

Appropriate correction is required.  Note that the remainder of dependent claims not specifically addressed above are indicated as objected on the summary form, because they depend from objected independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a BO-based derivative”, but it is unclear what the abbreviation “BO” is intended to encompass or if the term has an accepted meaning in the art.  The term is considered indefinite.  Claim 24 depends upon claim 23 and is included in the rejection.  Clarification and/or correction are required.

Allowable Subject Matter
In this office action, the claims are currently objected and claims 23 and 24 are rejected under 35 U.S.C. 112; however, the claims as currently understood appear to represent allowable subject matter with respect to a search of prior art and consideration of evidence presented in the instant disclosure.  The examples of the instant specification demonstrate unexpectedly improved light emitting element lifetime values when two dopants are used in combination in the light emitting layer versus the same dopants each used alone as a dopant within a light emitting layer of a device (see instant specification pages 303-352).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tu C, Liang W. NB-Type Electronic Asymmetric Compounds as Potential Blue-Color TADF Emitters: Steric Hindrance, Substitution Effect, and Electronic Characteristics. ACS omega. 2017 Jul 3;2(7):3098-109 teaches polycyclic derivatives comprising boron as emitting material (see abstract).
Hirai et al., Chem. Rev., (2019), Vol. 119, pages 8291-8331 teaches polycyclic derivatives that may comprise a central boron atom (see abstract, Scheme 1 page 8293 and Scheme 2 page 8295).
The non-patent literature references are considered relevant to the field of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786